McBride, J.
Two errors are assigned, as follows:
“ 1st. The court erred in overruling the demurrer to the. supplemental complaint.
“ 2d. The court erred in overruling the motion for a new trial.”
The first presents no question for our consideration. A demurrer will not lie to a supplemental complaint. A supplemental complaint is not an independent pleading, but is a mere supplement, or addition, to the original complaint, the two together constituting the complaint. Morey v. Ball, 90 Ind. 450; Derry v. Derry, 98 Ind. 319; Farris v. Jones, 112 Ind. 498; Peters v. Banta, 120 Ind. 416.
*38Filed March 30, 1892.
The second error assigned, as argued, presents no question but that of the sufficiency of the evidence to sustain the finding of the court. The evidence is conflicting, but there is abundance of evidence tending to sustain the finding, and we can not disregard it.
Judgment affirmed.